IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-30410
                           Summary Calendar



TEODORO ALPUERTO ANDO,

                                           Plaintiff-Appellant,

versus

IMMIGRATION AND NATURALIZATION SERVICE, Detention &
Deportation Section; DORIS MEISSNER; JANET RENO, United
States Attorney General; UNNAMED OFFICER,

                                           Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                         USDC No. 00-CV-287
                        - - - - - - - - - -
                           August 4, 2000
Before JOLLY, HIGGINBOTHAM and DAVIS, Circuit Judges.

PER CURIAM:*

     Teodoro Alpuerto Ando appeals from the district court’s

dismissal of his habeas corpus petition, filed pursuant to 28

U.S.C. § 2241, for lack of subject-matter jurisdiction.    The

permanent provisions of the Illegal Immigration Reform and

Immigrant Responsibility Act (IIRIRA) apply to the instant case

because the removal proceedings against Ando commenced after

April 1, 1997.     See Max-George v. Reno, 205 F.3d 194, 197 n.3

(5th Cir. 2000).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-30410
                                  -2-

     Ando was found removable pursuant to 8 U.S.C.

§ 1227(a)(2)(A)(iii) based on his conviction for conspiracy to

defraud the Government through fraudulent claims in excess of

$10,000 in violation of 18 U.S.C. §§ 286, 287.   This court held

in Max-George that “IIRIRA’s permanent provisions eliminate

§ 2241 habeas corpus jurisdiction for those cases that fall

within [8 U.S.C.] § 1252(a)(2)(C).”    Max-George, 205 F.3d at 199.

Because Ando’s order of removal falls within the provisions set

forth in § 1252(a)(2)(C), the district court lacked subject-

matter jurisdiction to consider the instant § 2241 petition.

     Accordingly, the district court’s judgment of dismissal is

AFFIRMED.   The Immigration and Naturalization Service’s motions

for summary affirmance and to defer filing of the answering brief

are DENIED AS UNNECESSARY.